MeCANDLESS, District Judge
(charging jury). I cannot agree with the learned counsel for the defendants, in the points subrnit-ed by them. This is not a case parallel to those before my Brothers Drummond and Leavitt, at Chicago and Cincinnati. It is not a case of forfeiture, dependent upon an intent to defraud the government, or of fraud actually perpetrated. The govemment does not claim that the revenue has been defrauded, or that even such was the design of the parties in failing to comply with the requisitions of the law. The minute details enumerated in the statute, necessary for the construction of a distillery, almost equal to those required for the erection of King Solomon’s temple, where each cubit was particularized, were for the purpose of preventing fiaud, which former laws seemed inadequate to meet.
This is an action for the recovery of a penalty imposed for not doing that which the law commands, or doing that which the law forbids. It is averred that the cisterns were not so constructed as to prevent the abstraction of spirits while passing from the outlet of the worm and forward to the receiving cistern. And that the apparatus was so arranged that free access was had to the spirits between the outlet of the worm and the cistern room, and that while the spirits were so passing, they might be abstracted, to the prejudice of the public revenue. If you believe the witnesses on the part of the government, such was the case in this distillery. But it is contended that under the ninety-sixth section this must be “willfully and knowingly” done. So it must. And Mr. MeKim with the candor which becomes his character, admits it was done by him for the reason that if the opening in the receiving tub 1 had not been made, he could not see whether what was passing from the worm was high or low wines, that the pressure from the stills forced up the undistilled mash, and that he could not manufacture whisky without it. No man is compelled to manufacture whisky, and no person is authorized to make it unless he complies with all the requirements of the act of congress. These are enjoined to prevent the possibility of • frauds, and courts and juries will be derelict in duty when these salutary provisions are permitted to be frittered away by judicial legislation. The interpretation given to the vyords “knowingly and willfully” is constrained, and does not fit the argument for the defense, without an interpolation of the statute, by adding “with intent to defraud the revenue.” Under the act no such intent is necessary. The penalty is incurred, the offense complete, when the defendants “have left undone those things which they ought to have done” (“and done things which they ought not to have done”)-, and this without any fraudulent or criminal intent.
The jury then retired, and after a brief absence returned a verdict for the United StateB in the sum of $1.000, the amount of the penalty imposed by the law.

 The learned judge, if he is correctly reported, probably here intended “separator” instead of “receiving tub,” as it is at the separator that the indication is given, as to the strength of the spirits.